Title: James Madison to Nicholas Biddle, 17 May 1827
From: Madison, James
To: Biddle, Nicholas


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 17. 1827
                            
                        
                        I thank you very sincerely for the copy of your "Eulogium on Thomas Jefferson". I have derived from it the
                            peculiar pleasure which so happy a portraiture could not fail to afford one, who intimately knew and feelingly admired the
                            genius, the learning, the devotion to public liberty, and the many private virtues which characterized the distinguished
                            Original. Ably & eloquently as the subject had been handled, all must see that it had not been exhausted; and you
                            are, I am sure, alone in regretting that what remained for some other hand, fell into yours.
                        Pardon me for remarking that you have been led into an error, in the notice you take of the "Revised Code",
                            provided for by the first Independent Legislature of Virginia. The Revisors appointed were in number not three, but five,
                            viz Mr. Jefferson, Mr. Pendleton, Mr. Wythe, Col. George Mason, & Col: Thomas L. Lee. The last died, and Col.
                            Mason resigned; but not before they had joined in a consultative meeting. In the distribution of the work among the
                            others, Mr. Wythe was charged with the British Statutes, Mr. Pendleton with the Colonial laws: and Mr. Jefferson with
                            certain parts of the Common Law, and the new laws called for by the new State of the Country.
                        The portion executed by Mr. Jefferson was perhaps the severest of his many intellectual labours. The entire
                            Report, as a Model of technical precision, and perspicuous brevity, and particularly as comprising samples of the
                            Philosophical spirit which ennobled his legislative policy, may, in spite of its Beccarian Illusions, be worthy of a place
                            among the collections of the Society of which he was once the Presiding Member; & if a copy be not already there,
                            it will be a pleasure to me to furnish one.
                        In page 9th. of the Eulogium, I observe an erratum with respect to the age of Mr. Jefferson when his summary
                            of American rights was penned, which the Reader however may correct, by recurring to the date of his birth previously
                            mentioned, or adverting to his age afterwards mentioned, when the Declaration of Independence was drawn. I offer
                            you, Sir, assurances of my great & cordial esteem.
                        
                            
                                James Madison
                            
                        
                    